                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

                                            :
LOCAL 1159 OF COUNSEL 4                     :
AFSCME, AFL-CIO                             :        No. 3:19-cv-00555 (VLB)
    Plaintiff,                              :
                                            :
        v.                                  :
                                            :
CITY OF BRIDGEPORT                          :
      Defendant.                            :        January 28, 2020


              RULING ON MOTION FOR PRELIMINARY INJUNCTION [Dkt. 15]

        Before the Court is a Motion for Preliminary Injunction under Federal Rule

of Civil Procedure 65. [Dkt. 15 (Mot. for Prelim. Inj.), Dkt. 1 (Compl.)] Plaintiff Local

1159 of Counsel 4 AFSCME, AFL-CIO (“Local 1159”) moves to temporarily

restrain and enjoin the City of Bridgeport (the “City”) from ordering eleven of

Local        1159’s   member    officers   to   appear   before   the   Board   of   Police

Commissioners for discipline prior to adjudication of this case on the merits.

[Dkt. 15 at 1, Dkt. 32 (Mem. Supp. Prelim. Inj.)]. The City opposes the motion. [Dkt.

19 (Obj. to Prelim. Inj.), Dkt. 30 (Mem. Opp. Prelim. Inj.)]. The parties have filed a

stipulation of facts. [Dkts. 24 (Joint Stip. of Facts and Exs.), 26 (Ex. B to Joint

Stip. of Facts)]. On January 16, 2020, the City filed a Notice of Re-Institution of

Disciplinary Hearings, [Dkt. 36], to which Local 1159 objected, [Dkt. 37], to which

the City responded. [Dkt. 38]. For the following reasons, the Court DENIES the

Motion for a Preliminary Injunction and OVERRULES Local 1159’s Objection.

        I.       Introduction
      The dispute concerns whether Bridgeport Police Department (“BPD”)

police officers not specifically named or alluded to in an original citizen

complaint, or who are alleged or proven to have committed trivial offenses, are

subject to discipline under the Barros Decree (“Barros Decree” or “Decree”), a

consent decree requiring the Board of Police Commissioners to hear all cases of

misconduct alleged by citizens against BPD officers. [Dkt. 1 at 1]; see Barros v.

Walsh, No. B-492 (D. Conn. 1973), modified, (D. Conn. 1985). Local 1159 argues

that the Barros Decree does not apply to such police officers, and they should

instead be subject to the discipline procedures outlined in its collective

bargaining agreement. [Dkt. 1 at at ¶32]. The City argues that the Barros Decree

by its terms does apply to such officers. [Dkt. 30 at 10-19].

      II.    Factual Background

      The following facts are taken from the Complaint [Dkt. 1] and the Joint

Stipulation of Facts [Dkt. 24], as well as their exhibits. These exhibits include the

Barros Decree [Dkt. 24-8], the Mendez Complaint [Dkt. 24-3], the Diaz Complaint

[Dkt. 24-4] and the Report of the Office of Internal Affairs [Dkts. 24-2 and 26].

   A. The Parties

      The City is a duly authorized and existing Connecticut municipal

corporation and a “municipal employer” within the meaning of Connecticut

General Statutes § 7-467(1). [Dkt. 24 ¶1]. Local 1159 is the exclusive

representative and bargaining agent for the bargaining unit consisting of all

uniformed and investigatory employees employed by the City of Bridgeport in the

                                           2
BPD (including Police Officers, Detectives, Sergeants, Lieutenants, Captains and

Deputy chiefs, but excluding the Chief of Police, the Assistant Chief, and the

Deputy Chiefs). Id. at ¶¶3-5. Local 1159 is the exclusive, legally recognized

bargaining representative for the following BPD officers who have been charged

with disciplinary violations in connection with the Colorado Avenue incident and

resulting citizen complaints described below: (1) Joseph Cruz; (2) Kenneth

Fortes; (3) Douglas Bepko; (4) Todd Sherbeck; (5) Joseph Pires; (6) Matthew

Johnson; (7) Linet Castillo-Jiminez; (8) Natalie McLaughlin; (9) Michael Mazzaco;

(10) Adam Szeps; (11) Stephen Silva. Dkt. 24 ¶ 6].

   B. The Colorado Avenue Incident

      On October 21, 2017, at approximately 10:20 p.m., BPD Officer Natalie

McLaughlin was dispatched to the area of State Street and Colorado Avenue to

investigate a noise complaint. Id. at ¶ 7. She discovered a party with loud music

in the backyard of 316 Colorado Avenue, and Officer Bobby Hernandez arrived to

assist her. Id. Additional officers responded to assist them. Id. at ¶8. As the scene

reportedly grew more chaotic, one of the officers called a “10-32” (officer needs

assistance). Id. at ¶9. All available BPD officers responded to the call, resulting in

approximately forty-six officers at the scene. Id. at ¶ 10. BPD officers arrested

eight people, including Carlos Mendez and Peter Diaz. Id. at ¶ 11.

   C. Civilian Complaints & Investigation

      Two days later, on October 23, Carmelo Mendez filed a subscribed and

sworn Citizen Complaint with the BPD Office of Internal Affairs (“BPD OIA”)

                                          3
regarding the events of October 21, along with a two-page handwritten narrative.

[Dkt. 24 at ¶ 12.] The written narrative frequently references Mendez’s video

recording of the events described. [Dkt. 24-3]. Mendez specifically alleges:

       •       A police officer hit Mendez’s mother and threw her to the floor.

       •       Civilians were arrested for no reason.

       •      An officer with a mohawk threw Mendez on the floor, simply because
           he was recording.

       •     Once Mendez was on the floor, ten officers kicked Mendez and
           punched him in the face.
       •      Two officers with “shiny objects” hit him in his face, making circle
           marks. When Mendez was in handcuffs, the officer with the mohawk hit
           him with the same object.

       •       The officer with Mendez’s (legally permitted) gun told Mendez he
           would not get his gun back, and that he was an “asshole, stupid idiot
           that was not compl[ying] with their orders.” After Mendez informed the
           officer that Mendez was a military veteran, the officer said, “Shut the
           fuck up, and I don’t give a fuck who you are.”

       •      When Mendez entered the holding cell, his face was bleeding, and
           his right side was bleeding.
       •       When Mendez was in the holding cell, he saw an officer punch his
           friend in the face, knocking the friend to the ground at around 11:40 pm.

       •       Mendez passed out in the holding cell and fell.

[Dkt. 24-3].

       The next day, on October 24, 2017, Peter Diaz filed a subscribed and sworn

Citizen Complaint with the BPD OIA, also regarding the events of October 21.

[Dkt. 24 at ¶ 13]. His complaint specifically alleges that in Booking, at around

11:30 p.m., an officer punched him in the face, knocking him to the ground. [Dkt.

24-4]. An officer also kicked Diaz in the leg, reinjuring it, and creating a situation
                                           4
where it possibly needed surgery. [Dkt. 24-4].


      The same day, Bridgeport Police Chief Armando J. Perez wrote to

Lieutenant Brian Dickerson in the BPD OIA, directing him as follows:

      [O]pen an internal investigation concerning the possible use of
      excessive force and any other department violations stemming from
      the incident on Colorado Avenue this past weekend and the
      subsequent actions in the booking area. The investigation’s initial
      specific focus are the actions of Sergeant Paul Scillia and officer T.
      Lattanzio.

[Dkt. 26 at Record #1].

      The BPD OIA investigation began immediately. The BPD OIA conducted the

first of 56 taped interviews with witnesses that day. See generally [Dkt. 26].

Interviews continued through May of 2018. Ibid. On November 13, 2018, the BPD

OIA issued a 404-page report detailing the investigation, the findings, and

recommended charges against police department personnel associated with the

Colorado Avenue incident. Ibid. Disciplinary charges were brought against 17

BPD police officers and two BPD detention officers. [Dkt. 24 at ¶ 15].

    D. Represented Officers and Charges

    Local 1159 argues that the Barros Decree does not apply to eleven of the

charged officers for whom it is the bargaining representative. These officers and

their disciplinary charges 1 are listed below:




1The Court uses the BPD OIA’s “Issues” categories to characterize the
disciplinary charges, rather than the specific Bridgeport Police Department
Policies, Procedures, Rules, and Regulations violated.
                                          5
   1. Officer Joseph Cruz is charged with Excessive Force based on his arrest of
      Ramon Davila. Dkt. 26-2 at 2. He is also charged with “Truthfulness” based
      on his sworn statement to the BPD OIA. Id. at 5.

   2. Detective Kenneth Fortes is charged with Truthfulness in his incident
      report and during his BPD OIA interview. Id. at 15. He is also charged with
      Inaccurate Reporting for submitting his “necessary use of force” form
      three days late. Id. at 21.

   3. Officer Douglas Beko is charged with Truthfulness in his sworn statement
      to BPD OIA. Id. at 33.

   4. Officer Todd Sherback is charged with saying “fuck you” to Morales while
      placing him under arrest, and for failing to report accurately to the BPD
      OIA. Id. at 35-36.

   5. Officer Joseph Pires is charged with Truthfulness for inaccurately stating
      in his incident report that he had to move quickly out of the way of a
      vehicle to avoid being struck. Id. at 38. He is also charged with Reporting
      for submitting the “use of the force” form five days late. Id. at 43.

   6. Officer Matthew Johnson is charged with Reporting for submitting two
      inconsistent reports regarding Deida Mendez. Id. at 46.

   7. Officer Linet Castillo-Jimenez is charged with Truthfulness in her incident
      report and during her BPD OIA interview. Id. at 51.

   8. Officer Natalie McLaughlin is charged with Truthfulness and Reporting in
      her incident report and sworn statement to the BPD OIA. Id. at 155.

   9. Officer Michael Mazzaco is charged with a Racial Slur for his language on
      October 21. Id. at 62

   10. Officer Adam Szeps is charged with Failure to Provide Medical Attention to
       Mendez on October 21. Id. at 11. He is also charged with Truthfulness in his
       incident report and during his BPD OIA interview, as well as Reporting. Id.
       at 8.

   11. Officer Stephen Silvia is charged with Failure to Render Medical Attention
       to Mendez on October 21. Id. at 63.

   The Bridgeport Board of Police Commissioners began the officer due process

hearings in the Colorado Avenue matter on May 8, 2019. [Dkt. 2 at ¶ 33].
                                         6
    E. Collective Bargaining Agreement

       The City and Local 1159 have a Collective Bargaining Agreement. [Dkt. 24-1

(Ex. A, Collective Bargaining Agreement)]. 2 CBA Article 11, “Disciplinary Action,”

establishes a “just cause” standard for discipline; addresses procedures to be

followed by the City during the disciplinary process and grants other specified

rights to Local 1159 and its member officers. [Dkt. 24 at ¶ 36 (citing 24-1, Ex. A,

CBA at Article 11)].

       CBA Article 11, Section 7 grants Local 1159 and any adversely affected

officer the right to contest discipline imposed by the City. It states:

    “[i]f an officer is disciplined under Sections 2 or 3 and the employee and
    Union feel that action was without just cause, the Union may, no later
    than ten (10) days after receipt by the Union of the written decision,
    submit said dispute to arbitration before the Connecticut Board of
    Mediation and Arbitration for discipline other than terminations or the
    American Arbitration Association for involving termination discipline.
    The arbitrator shall hear the dispute and render a decision that shall be
    final and binding. The arbitrator shall have the power to uphold the
    action of the City or rescind or modify such action, and such power shall
    include, but shall not be limited to the right to reinstate a suspended or
    discharged officer employee with full back pay. The City shall pay all
    costs of the arbitrator and the American Arbitration Association.”

[Dkt. 24 at ¶ 38 (quoting Dkt. 24-1, CBA Article 11.7)].




2 The Collective Bargaining Agreement states that it is effective between July 1,
2012 to June 30, 2016, so that it would have expired before the Colorado Avenue
incident. [Dkt. 24-1 at 2]. However, given that the parties stipulated to its
existence and effectiveness, the Court will assume that it is effective.
                                           7
      CBA Article 10, Section 7, acknowledges that court rulings and statutes

shall have precedence over any conflicting provision of Article 10, the Officer Bill

of Rights. Section 10.7 provides:

            Despite any other provisions hereof, rulings of the Supreme
      Court of the United States, or the Second Circuit of the Federal Court
      or the Connecticut Supreme Court or the United States Supreme
      Court, or any statute relating to any matter dealt with herein shall
      govern actions which otherwise would be conducted as set forth
      above.

[CBA Article 10.7].

   F. The Barros Decree

      i.     Procedural history of the Barros Decree

   On April 4, 1972, a group of citizens filed a civil action in the United States

District Court of Connecticut against the City of Bridgeport’s Superintendent of

Police, Mayor, Police Commissioners and others alleging that defendants

engaged in “a pattern of conduct consisting of violence, intimidation and

humiliation in denial of rights, privileges and immunities guaranteed to plaintiffs

and members of their class by the Constitution of the United States.” [Dkt. 24-5 at

¶1 (Ex. E to Joint Stip. of Facts: Compl., Raphael Barros, et al. v. Joseph Walsh et

al. U.S.D.C. Civil Action B 482 (D. Conn. Apr. 4, 1972)].

   They complained about “official indifference to their demands for redress of

grievances,” and alleged that their complaints to the BPD “have either not been

acted upon or have been acted upon in such a cursory manner, as to deny… any

adequate remedy.” Id. at ¶¶ 1, 16. They alleged that then-Police Superintendent

Walsh “caused many such [citizen] complaints not to be placed in the personnel
                                          8
file fo the Bridgeport Police Department but rather in his own ‘personal’ file,

where no action has been taken with respect to them.” Id. at ¶ 16. As a further

example of official indifference, the plaintiffs alleged that a Bridgeport resident

“went to the Bridgeport Police Department headquarters to make a complaint and

was refused the right to do so.” Id. at ¶17.

      Among other incidents, the plaintiffs claimed that, on May 20, 1971, in

response to “certain incidents of civil disorder… in the area of East Main Street in

Bridgeport” “numerous” “members of the Bridgeport Police Department…

engaged in a systematic pattern of conduct, consisting of a large number of

individual acts of violence, intimidation, and humiliation,” including punching

plaintiffs, kicking plaintiffs, and beating plaintiffs with rifles, kicking clubs and

rifles. [Dkt. 24-5 at ¶¶ 31-33, 39-40, 46-47, 71-72].

       Eighteen months later, on December 20, 1973, the parties reached a

“Settlement Stipulation” approved by the Court and entered as a Consent Decree

on December 21, 1973. [Dkt 24-6 (Ex. F to Joint Stip. of Facts: Settlement

Stipulation, Barros, U.S.D.C. Civil Action B 482)]. At the hearing where the Court

approved the settlement stipulation, plaintiffs’ counsel commented that “a lot of

credit is due… to the pressures that were placed upon the City of Bridgeport and

the Bridgeport Police Department through the law suit,” and that they expected

the decree to “substantially contribute to resolving a lot of difficult problems that

have arisen in the past.” [Dkt. 24-7 (12/21/75 Settlement Approvla Hr’g Tr.) at

4:11-19, 9:13-25].

                                            9
      On September 24, 1984 the United States District Court appointed a special

master “to attempt to resolve the differences of the parties” with respect to

modifying the Barros Decree following a decade of experience under the decree

and various organizational changes in the BPD. [Dkt. 34-6 (Ex. H to Joint Stip. of

Facts: “Recom. of the Special Master and Order,” Barros, U.S.D.C. Civil Action B

482) at 1]. On May 6, 1985 the District Court acted on the recommendations of the

Special Master. Ibid. The Court affirmed Parts I, II and IV of the Settlement

Stipulation of December 20, 1973 and amended Part III of the Settlement

Stipulation as reflected in Exhibit A to its Order. Id. at 3. The Court’s May 6, 1985

Order defines the Barros Decree civilian complaint procedure employed by the

BPD from May 6, 1985 through the present.

      From at least December 21, 1973 through the present, “all penalties and/or

forfeitures as a result of sustained findings” on civilian complaints have been

made by the Bridgeport Board of Police Commissioners. [Dkt. 24 at ¶ 32]. While

the duties and powers of the Bridgeport Board of Police Commissioners have

been revised in the intervening years, the Bridgeport City Charter still provides

that “[t]he Board of Police Commissioners shall be responsible for:… [s]uch

other duties as may be assigned to it by law, this charter, the ordinances of the

City of Bridgeport, collective bargaining agreements and court orders.” [Id. at ¶¶

22-31] (emphasis added) (citing Ex. I, 1986 Bridgeport Charter, Chapter 17 §§ 230,

238; and Ex. J, 2019 Bridgeport Charter, Chapter 13).



                                         10
        The Decree notes that it “shall not be subject to modification by the

collective bargaining agreement.” Barros Decree at § 1.

        i.    Conduct to which the Barros Decree applies

The Barros Decree provides that its procedures “shall be used for all complaints

which allege improper conduct, including but not limited to the following areas:”

   a. Excessive force and physical brutality,
   b. The entering and searching of homes without warrants or legal excuse,
   c. The false or illegal arresting without probable cause or warrant,
   d. The illegal detaining or imprisoning without probable cause or legal
      excuse,
   e. The refusal to provide proper medical attention,
   f. The failure or refusal to give or provide proper police protection from
      criminal acts to the public
   g. The abuse, harassment, or intimidation of citizens because of race, creed
      or sex, religion or national origin.


[Dkt. 1. ¶3], Barros Decree § I . The Decree further provides that the “Citizen

Complaint Form” (CC-1) shall be used in all cases where a citizen desires to make

a formal complaint in reference to police conduct or police services.” Barros

Decree § 2; see also id. at § 4 (“All complaints received, whether written or oral, in

person or on telephone, shall be referred to or accepted by the platoon captain or

the senior patrol officer on duty. This officer shall advise the complainant that he

or she must complete a Citizen Complaint form.”)

        ii.   Overview of Barros Decree procedures and penalties

        After a citizen submits a CC-1 form, the BPD OIA will determine whether to

reject the complaint as untimely, to initiate its own investigation, or to assign the

investigation to the division to which the officer was assigned. Barros Decree §

                                         11
VII. “The [BPD OIA] will… notify the officers under investigation of the

investigation by memorandum with a copy of the CC-1 attached. This notification

shall be designated Form CC-2.” Id. at § VIII.

       “During the investigation, investigators will take sworn statements from all

witness[es] as well as from the concerned officer(s).” Id. at § XII. “In

investigations the subject officers will be given copies of the complaint’s

statement or interview prior to his/her statement or interview.” Ibid.

       If the investigation reveals evidence sufficient to sustain the allegations,

the investigation will be referred to the Board of Police Commissioners. Id. at §

XIII. In this case, reports will be forwarded to “officer(s) who the findings involve.”

Id. at § XIV(2)(b). “All penalties and/or forfeitures as a result of sustained findings

will be by the Honorable Board of Police Commissioners.” Id. at § XVI. “In all

cases of suspension or disciplinary hearings, procedures outlined in the

Procedure Order B-66 shall be complied with.” Id. at § XV.

       iii.   Applicability of the Barros Decree to officers to whom the complaint

               does not refer

The Decree provides that, when the citizen complaint form is filed, the senior

patrol officer accepting the form shall “inform the complainant of the identity of

the Police Officers complained about if the information is reasonably available or

that the Office of Internal Affairs will notify him or her as to the names of the

Police Officers involved within thirty days and upon completion of the

investigation.” Id. at § VI.

                                          12
          The Barros Decree provides that “the Office of Internal Affairs will, when

possible, within thirty (30) days of receipt of the complaint notify all complainants

as to the identify of any officer(s) involved in the incident if the identity of the

officer(s) is unknown to the complainant.” Barros Decree, Section VIII; see also §

XIII (a complaint will not go to the board if “the incident occurred, but was

lawfully proper….”).

          The Barros Decree also expressly covers “complaints which allege… the

refusal to provide proper medical attention.” Id. at § 1.

§ VIII.

          iv.   Applicability of the Barros Decree to lack of truthfulness and false

                reporting during a Citizen Complaint investigation

          With regards to reporting and witness statements taken after citizen-

reported misconduct, the Barros Decree states:

          During the course of the investigative process, investigators will take
          sworn statements from all witnesses as well as from the concerned
          officer(s). This will be accomplished by taking a tape recorded
          transcribed statement. The transcript will be reviewed by the person
          giving it, after which an affidavit will be executed as to the truth of
          the contents of the same. Every person shall, after affidavit
          execution, be given a copy of his/her own statement. In
          investigations the subject officer(s) will be given copies of the
          complainant’s CC-1 with the names of the witnesses other than the
          complainant obliterated, prior to his/her statement or interview. Any
          person giving a statement or interview may have a representative
          present during such statement or interview.


Id. at § XII. The Decree goes on to provide:

          Complainants, witnesses and officers shall be held fully accountable
          for the truth of their sworn statements; however, no complainant,
                                            13
      witness, or officer shall be held accountable for their unrecorded
      testimony in executive session unless such testimony is in violation
      of Department Rules and Regulations.

Id. at § XV. This language dates from the original 1973 Barros Settlement

stipulation. [Dkt. 24-6 (Ex. F: 12/20/1973 Settlement Stipulation) at § 3.C]3.


      III.   Standing and Jurisdiction

      Local 1159 has organizational standing in this case since (a) its members

have standing; (b) the interests at stake are relevant to Local 1159’s purpose, as

proven by its collective bargaining agreement; and (c) neither the claim nor the

declaratory relief requested requires individualized proof. Hunt v. Washington

State Apple Advertising Comm’n, 432 U.S. 333, 343 (1977).

      The Court has subject matter jurisdiction under 28 U.S.C. §1331 as it is

asked to interpret its own consent decree.

      IV.    Standard for Preliminary Injunctions

      Interim injunctive relief “is an extraordinary and drastic remedy, one that

should not be granted unless the movant, by a clear showing, carries the burden

of persuasion.” Grand River Enterprise Six Nations Ltd. v. Pryor, 481 F.3d 60, 66

(2d Cir. 2007) (citation omitted). “A plaintiff seeking a preliminary injunction must



3The Barros Decree provides that, during disciplinary hearings, "Procedure shall
be followed by Board members as indicated in the opinion of the City Attorney's
Office, dated March 31, 1971 and the decision of Judge George Saden in the case
of Goldstein v. O'Connor, et al. dated April 9, 1973. In all cases of suspension or
disciplinary hearings, procedures outlined in the Procedure Order B-66 shall be
complied with." § XV. Plaintiffs did not provide the Court with these materials,
which are not publicly available, and so the Court did not consider them.
                                          14
demonstrate… [1] that they have some likelihood of success on the merits and [2]

will suffer irreparable harm absent an injunction, [and] [3] also that the “the

balance of equities tips in his favor and [4] an injunction is in the public interest.”

Otoe-Missouria Tribe of Indians v. New York State Dep't of Fin. Servs., 769 F.3d

105, 112 n.4 (2d Cir. 2014) (citing Winter v. Natural Res. Def. Council, Inc., 555 U.S.

7, 20 (2008). 4

       On this motion for preliminary injunction, Local 1159 seeks prohibitory

injunctive relief, rather than mandatory injunctive relief – that is, it seeks to

“maintain the status quo pending resolution of the case” rather than “alter it.” N.

Am. Soccer League, LLC v. United States Soccer Fed'n, Inc., 883 F.3d 32, 37 (2d

Cir. 2018). “[T]he court’s task when granting a preliminary injunction is generally

to restore, and preserve, the status quo ante, i.e., the situation that existed

between the parties immediately prior to the events that precipitated the dispute.”

Asa v. Pictometry Intern. Corp., 757 F. Supp. 2d 238, 243 (W.D.N.Y. 2010). See

also McCormack v. Hiedeman, 694 F.3d 1004, 1019 (9th Cir. 2012) (preliminary




4 The Otoe-Missouria court drew no distinction between this and the traditional
Second Circuit test for when a district court may grant preliminary injunction:
“[D]istrict courts may grant a preliminary injunction where a plaintiff
demonstrates ‘irreparable harm’ and meets one of two related standards: ‘either
(a) a likelihood of success on the merits, or (b) sufficiently serious questions
going to the merits of its claims to make them fair ground for litigation, plus a
balance of the hardships tipping decidedly in favor of the moving party.’” Otoe-
Missouria Tribe of Indians v. New York State Dep’t of Fin. Servs., 769 F.3d 105,
110 (2d Cir. 2014) (quoting Lynch v. City of N.Y., 589 F.3d 94, 98 (2d Cir. 2009)
(internal quotation marks omitted)).
                                          15
injunctive relief intended to preserve the status quo until the court can rule on

lawsuit’s merits).

       “The district court has wide discretion in determining whether to grant

preliminary injunctive relief.” Moore v. Consol. Edison Co. of New York, Inc., 409

F.3d 506, 510 (2d Cir. 2005).    Allegations of irreparable harm or claims of a

likelihood of success on the merits must be substantiated with “evidence in

admissible form.” See Girard v. Hickey, No. 9:15-CV-0187, 2016 WL 915253, at *7

(N.D.N.Y. Mar. 4, 2016) (citing Ivy Mar Co. v. C.R. Seasons Ltd., 907 F. Supp. 561

(E.D.N.Y. 1995) (“[B]are allegations, without more, are insufficient for the

issuance of a preliminary injunction.”) and Hancock v. Essential Res., Inc., 792 F.

Supp. 924, 928 (S.D.N.Y. 1992) (“Preliminary injunctive relief cannot rest on mere

hypotheticals.”)).

      V.     Analysis

      A.     Irreparable Harm

      “Plaintiffs seeking preliminary relief [must] demonstrate that irreparable

injury is likely in the absence of an injunction.” Winter v. Nat. Res. Def. Council,

Inc, 555 U.S. 7, 22 (2008); Faiveley Transp. Malmo AB v. Wabtec Corp, 559 F.3d

110, 119 (2d Cir. 2009) (“A showing of irreparable harm is the single most

important prerequisite for the issuance of a preliminary injunction”), quoted in

Blatt v. City of New York, No 19CV1227, 2019 WL 1367605, at *2 (S.D.N.Y. Mar. 26,

2019). “Irreparable harm” is “certain and imminent harm for which a monetary

award does not adequately compensate.” Wisdom Import Sales v. Labatt Brewing

                                        16
Co., 339 F. 3d 101, 113 (2d Cir. 2003); see Blatt, No. 19CV1227, at 2 (same). A

plaintiff must demonstrate that his injury is “neither remote nor speculative, but

actual and imminent, and one that cannot be remedied if a court waits until the

end of trial to resolve the harm.” Faiveley, 559 F.3d at 118; Blatt at * 2.

      Here, the Court finds that there is no showing of irreparable harm.

      First, the Bridgeport Board of Police Commissioners has not made a

decision as to the discipline that any of the officers will receive, so it is

speculative, not actual or certain, that they will suffer any kind of loss at all.

      Second, even if the officers were ultimately terminated, “the law is clear

that a discharge from employment and the injuries that may flow therefrom (e.g.

lost income, damage to reputation, and difficulty finding future employment) do

not constitute the irreparable harm necessary to obtain a preliminary injunction”

because reinstatement and money damages make whole any loss suffered. Peck

v. Montefiore Medical Center, 987 F. Supp. 2d 405, 412 (S.D.N.Y. 2013) (citing

Sampson v. Murray, 415 U.S. 61, 89-92 (1974) and collecting Second Circuit

cases). More specifically, the Southern District of New York recently held that an

inability to accrue time in grade as a lieutenant pending disciplinary charges does

not constitute irreparable harm because any losses can be remedied through

monetary damages and court orders following trial. Blatt v. New York City,

19CV1227, 2019 WL 1367605, at *2 (S.D.N.Y. Mar. 26, 2019). In this case, if the

officers in question are disciplined, but Local 1159 ultimately prevails on its

claims, the officers have the right under their collective bargaining agreement to

                                           17
seek reversal of the discipline, full back pay, and any appropriate make whole

relief before a neutral arbitrator. [Dkt. 24-1 at Article 11.7].

       Third, the Court is not persuaded that denying this preliminary injunction

will deny the affected police officers their constitutional due process rights to a

hearing under Mathews v. Eldridge, 424 U.S. 319, 333 (1976). [Dkt. 32 at 11]. It is

true that the officers in question have a reasonable expectation of employment

because they can only be terminated for “just cause” under their collective

bargaining agreement, and they have a right to a hearing—that is, notice and the

opportunity to respond—before termination. See Cleveland Bd. of Educ. v.

Loudermill, 470 U.S. 532, 542-543 (1985) (establishing that public employees who

can only be terminated for cause have a constitutional due process right to a

hearing). However, the Barros Decree does provide for hearings for officers

facing suspension or termination hearings, Decree at § XV, and the parties

stipulate to due process hearings occurring in this matter, [Dkt. 24 at ¶ 33]. While

“due process is flexible and calls for such procedural protections as the

particular situation demands,” Morrissey v. Brewer, 408 U.S. 471, 481 (1972),

Local 1159 provides no precedent in support of its contention that this situation

specifically demands hearings pursuant to its collective bargaining agreement.

       Finally, the Court is not persuaded by Local 1159’s bare allegation that the

affected police officers will be irreparably harmed by ongoing media attention.

[Dkt. 32 at 12]. This conclusion lacks any factual support, and the court may not

resort to or base its decision in speculation.

                                            18
      Therefore, Local 1159 has failed to establish the irreparable harm that is

required for it to obtain a preliminary injunction.

      B.     Serious Questions Going to the Merits

      To obtain a preliminary injunction, a party must show either “(1) likelihood

of success on the merits or (2) sufficiently serious questions going to the merits

to make them a fair ground for litigation.” Citigroup Glob. Markets, Inc. v. VCG

Special Opportunities Master Fund Ltd., 598 F.3d 30, 35 (2d Cir. 2010). Because

the Barros Decree is not pursuant to any democratic statutory or regulatory

scheme, the Court applies the less rigorous “fair ground for litigation” standard.

Able v. United States, 44 F.3d 128, 131 (2d Cir. 1995) (holding that the district

court should apply the more rigorous “likelihood” standard where the “moving

party seeks to stay government action taken in the public interest pursuant to a

statutory or regulatory scheme” because “democratic processes are entitled to a

higher degree of deference”), quoted by Citigroup, 598 F.3d at 35 n.4.

       “Consent decrees… are agreements between parties to litigation that

should be construed basically as contracts.” United States v. Int'l Bhd. of

Teamsters, Chauffeurs, Warehousemen & Helpers of Am., AFL-CIO, 998 F.2d

1101, 1106 (2d Cir. 1993) (quoting United States v. ITT Cont’l Baking Co., 420 U.S.

223, 236 (1975)) (interpreting a consent decree between the United States and a

national union which established an independent review board to hear

disciplinary actions); see United States v. Broad. Music, Inc., 275 F.3d 168, 175

(2d Cir. 2001). “The scope of a consent decree must be discerned within its four

                                          19
corners, and not by reference to what might satisfy the purposes of one of the

parties to it.” Int’l Bhd. of Teamsters, 998 F.2d at 1101 (quoting United States v.

Armour & Co., 402 U.S. 673, 682 (1971)); see Perez v. Danbury Hosp., 347 F.3d

419, 424 (2d Cir. 2003) (“[C]ourts must abide by the express terms of a consent

decree and may not impose additional requirements or supplementary

obligations on the parties even to fulfill the purposes of the decree more

effectively.”). But “a court also may consider, as it would in construing a

contract, normal aids to construction such as the circumstances surrounding the

formation of the consent order, any technical meaning words used may have had

to the parties, and any other documents expressly incorporated in the

decree.” Int’l Bhd. of Teamsters, 998 F.2d at 1101 (quoting ITT Cont’l Baking Co.,

420 U.S. at 238).

      There are two separate points of interpretation of the Barros Decree on

which Local 1159 and the City disagree. First: whether the Barros Decree applies

to officers who are not “specifically named or referred to” in the Citizen’s

Complaint. [Dkt. 1 at Count I]. Second: whether the Barros Decree applies to

“trivial” officer misconduct in addition to “serious” misconduct. E.g. [Dkt. I at

Count II].

                    i. Officers Who Are Not Specifically Named or Referred To

      Local 1159 argues that the plain language of the Barros Decree conveys

that it does not apply to any police officer not named or referred to in a citizen

complaint. [Dkt. 1 at ¶¶ 25- 33 (citing Barros Decree at §§ I, II, VI)]. The City

                                           20
responds that in fact the Barros Decree contemplates that citizen complainants

may not be able to identify the offending officers when they file a complaint. [Dkt.

31 at 17].

       First, both parties agree that the Barros Decree applies to officers who

were not named in the complaint if they were described in the citizen complaint,

as the Decree has numerous provisions relating to informing the complainant “of

the identity of Police Officers complained about.” Barros Decree at §§ VI, VIII; see

[Dkt. 1 at ¶30, Dkt. 30 at 17].

       Next, the Court agrees with Local 1159 that there must be some connection

between the citizen complaint and an officer for the Barros Decree to apply. As

Local 1159 compellingly argues, “if the Decree were meant to control all

discipline of officers—without any need for a connection to a citizen complaint—

there would be no need for the existing language in the collective bargaining

agreement concerning discipline.” [Dkt. 1 at ¶¶31-32 (citing Dkt. 26-1 at Article

11)]. The question then is how explicitly complainants must refer to an unnamed

officer for the Barros decree to apply to them. More relevantly for this case, does

the Barros Decree apply when (a) a citizen complainant does not specifically

describe an individual officer, but the officer was involved in the broader incident

complained of; or (b) the alleged misconduct did not occur during the incident

itself, but instead occurred during the investigation of the complaint?

       The Court is persuaded that the Barros Decree applies in both cases. First,

the Barros Decree applies to an officer even when a citizen complainant could not

                                        21
describe the officer individually if the officer was involved in the broader incident

of which the plaintiff complaints.

          Section VIII of the Barros Decree provides in part that, “the [BPD] OIA will,

when possible… notify all complainants as to the identity of officer(s) involved in

the incident if the identity of the officers is unknown to the complainant.”

(emphasis added). Thus, the Barros Decree provides for the investigation of an

event, as opposed to the actions of a single officer, recognizing that a citizen may

not know exactly how many police officers were present or could not describe

each individual police officer. See also Decree § XIII (the BPD OIA may find “the

incident occurred, but was lawfully proper…”). This interpretation is consistent

with the circumstances which gave rise to Barros Decree, which included an

alleged incident in which plaintiffs claimed that “numerous” “members of the

Bridgeport Police Department… engaged in a systematic pattern of conduct,

consisting of a large number of individual acts of violence, intimidation, and

humiliation,” including punching plaintiffs, kicking plaintiffs, and beating

plaintiffs with rifles, kicking clubs and rifles. [Dkt. 24-5 at ¶¶ 31-33, 39-40, 46-47,

71-72].

As to the second case, the Barros Decree states:

      During the course of the investigative process, investigators will take
      sworn statements from all witnesses as well as from the concerned
      officer(s). This will be accomplished by taking a tape0recorded
      transcribed statement. The transcript will be reviewed by the person
      giving it, after which an affidavit will be executed as to the truth of
      the contents of the same. Every person shall, after affidavit
      execution, be given a copy of his/her own statement. In
      investigations the subject officer(s) will be given copies of the
                                           22
      complainant’s CC-1 with the names of the witnesses other than the
      complainant obliterated, prior to his/her statement or interview. Any
      person giving a statement or interview may have a representative
      present during such statement or interview.


Barros Decree § XII. The Decree goes on to provide:

      Complainants, witnesses and officers shall be held fully accountable
      for the truth of their sworn statements; however, no complainant,
      witness, or officer shall be held accountable for their unrecorded
      testimony in executive session unless such testimony is in violation
      of Department Rules and Regulations.


Id. at § XV. The language of this section dates from the original 1973 Barros

Settlement Decree, which was much shorter. [Dkt. 24-6 at § III.C]. Therefore, the

Barros decree contemplates that witness officers may commit post-citizen-

complaint truthfulness and reporting misconduct during the investigation, and

also contemplates sanctions for such misconduct. In the next section, the Decree

provides:

      All penalties and/or forfeitures as a result of sustained findings will
      be by the Honorable Board of Police Commissioners.

Id. at § XVI. In that section, “sustained findings” refers to an investigation in

which there is sufficient evidence to prove the citizen complaint allegation. See

Barros Decree §XIII. If findings are sustained, “copies of the investigation will be

forwarded to… the President of the Board of Police Commissioners,” copies

which presumably include officer statements and reports, as well as the

investigating officer’s evaluations of those statements and reports. Id. at § XIV.



                                         23
      The Barros Decree does not define what it means to “be held fully

accountable,” or, more pertinently, who determines the consequences when

someone is held accountable. To answer this question, the Court looks to the

circumstances surrounding the formation of the consent decree. In the original

1972 Barros complaint, the plaintiffs complained about “official indifference to

their demands for redress of grievances.” Complaint at ¶1, Barros et al. v. Walsh

et al., U.S.D.C. Civil Action B. 482 (D. Conn. Apr. 6, 1972). The plaintiffs alleged

that their complaints with the Bridgeport Police Department “have either not been

acted upon or have been acted upon in such a cursory manner, as to deny… any

adequate remedy.” Id. at ¶16. They alleged that BPD sometimes refused to record

their complaints, id. at ¶17, and, when their complaints were recorded, the

records were systematically buried. Id. at ¶16. In their statement requesting

approval of the original 1973 Barros Decree, plaintiffs’ counsel commented that

they expected the decree to “substantially contribute to resolving a lot of difficult

problems that have arisen in the past.” [Dkt. 24-7 (12/21/75 Settlement Approval

Hr’g Tr.) at 4:11-19, 9:13-25]. These circumstances underline that the drafters of

the Barros Decree intended it to ensure that investigations of citizen complaints

are independent and probing.

      The Barros Decree was entered into for the express purpose of piercing the

so-called blue wall of silence, blue code or blue shield, the practices historically

used by police officers to shield one another from the ramifications of their

errors, misconduct, or crimes. See Diesel v. Town of Lewisboro, 232 F.3d 92, 104

                                         24
(2d Cir. 2000) (defining “blue wall of silence”). The parties intended that

misconduct designed to conceal conduct under investigation would come within

its ambit. Such authority is akin to court’s jurisdiction to adjudicate misconduct

in the course of trial preparation through its contempt powers and the Federal

Rule of Civil Procedure 11.

      Therefore, the Court finds that, by its plain language and circumstances

surrounding the formation of the consent order, the Barros Decree applies to

officers who are not individually named or described in a citizen complaint, if they

were involved in the incident that the complainant complains about or if they

committed procedural misconduct during the investigation of citizen complaint in

a manner which could reasonably be expected to have the effect of subverting

the investigation of the complaint and the vindication of the complainant’s rights.

While the scope of the Barros Decree is limited—it does not apply to disciplining

officers for misconduct identified only by other officers—it does encompass

these situations. The Court finds that Local 1159 has not shown a sufficiently

serious question going to the merits to make them a fair ground for litigation.

                ii. Trivial Misconduct

      Local 1159 alleges that the Barros Decree processes do not apply to trivial

misconduct, and only applies to “serious misconduct of Bridgeport police

officers which directly impinges on citizens rights”. [Dkt. 1 at Count II, at ¶5]. The

City argues that the Barros Decree applies to all types of misconduct complained

of in citizen complaints. [Dkt. 30 at 9-15].

                                           25
      The Court finds that the Barros Decree applies to all types of misconduct.

The Barros Decree states that its procedures, including the referral of sustained

findings to the Board of Police Commissioners, apply uniformly to all types of

citizen complaints in numerous sections:


      •       “The procedures provided herein shall be used for complaints which
          allege improper conduct…” Id. at § I.

      •       “The Citizen Complaint Form shall be used in all cases where a
          citizen desires to make a formal complaint in reference to police
          conduct or police services.” Id. at § II.

      •      “All complaints… shall be referred to or accepted by the senior
          patrol officer.” Id. at § IV.

      •      “All penalties and/or forfeitures as a result of sustained findings [of
          the truth of a complaint’s allegations] will be by the Honorable Board of
          Police Commissioners….” Id. at § XVI.

The Barros Decree applies to discipline arising out of citizen complaints – and the

incidents about which citizens complain may involve “trivial” issues. As the City

points out, there is no place in the Barros Decree which makes distinctions

between citizen complaints based on the severity of the alleged misconduct. See

generally Barros Decree.

      Further, while the Barros Decree enumerates certain misconduct, the

Decree makes clear that the enumerated list is not limiting, exclusive, or

exhaustive, id. at § 7 (“including but not limited to”), unlike other enumerated lists

in the Decree, e.g. id. at § XIII (“The results of any investigation conducted will be

as follows…”).The Decree does not limit the Board of Police Commissioners’

jurisdiction to the enumerated conduct or state that the board’s jurisdiction is
                                         26
limited to conduct similar to that enumerated. Instead, it expressly states that the

board has authority to adjudicate misconduct “not limited to” that which it

expressly enumerates. Also, the Court is not persuaded that every enumerated

example is “serious” in the sense meant by Plaintiffs– for instance, the Decree

lists “the refusal to provide proper medical attention” without limit, apparently

encompassing even a complaint that an officer did not provide a band-aid to a

child with a skinned knee.

      Therefore, the Court holds that, based on its plain language, the Barros

Decree applies to all types of misconduct complained of in citizen complaints,

regardless of the alleged severity. Thus, the Court finds that Local 1159 has not

shown a sufficiently serious question going to the merits to make them a fair

ground for litigation.

      C.     Public Interest & Balance of the Equities 5

      A preliminary injunction is “in the public interest” if the preliminary

injunction would not “cause harm to the public interest.” U.S. S.E.C. v. Citigroup

Global Mkts. Inc., 673 F. 3d 158, 163 n.1 (2d Cir. 2012). Local 1159 alleges that

such an injunction is in the public interest for three reasons: First, since the

Barros Decree is a “tool for citizens,” “the citizens have a vested interest in its

correct interpretation.” [Dkt. 32 at 15]. Second, BPD officers have a Due Process

right to a “fair and unbiased investigation and disciplinary process.” Ibid (citing



      5 The Court follows the parties in analyzing these two factors together. [Dkt.
30 at 28]; [Dkt. 32 at 14].
                                         27
Ms. L. v. U.S Immigration & Customs Enf't ("ICE"), 310 F. Supp. 3d 1133 (S.D. Cal.

2018), modified, 330 F.R.D. 284 (S.D. Cal. 2019)). And, third, “any loss of

confidence is not good for the morale of the officers” and their recruitment and

retention. Ibid. The City responds that an injunction would harm the public

interest because it potentially requires the City to continue to employ

incompetent police officers, and that the costs of continuing to apply the Barros

Decree are minimal because the Barros Decree process is an “orderly and

deliberative adjudicative process,” promulgated by the district court and followed

by the parties for decade. [Dkt. 30 at 29 (citing Peck v. Montefiore Med. Ctr., 987 F.

Supp. 2d 405, 414-15 (S.D.N.Y. 2013)]. Local 1159 responds to the City and argues

that a temporary injunction would not cause hardship for the City because the

City has already spent a year and a half on the investigation, and the eleven

officers are currently working full duty without restrictions. [Dkt. 32 at 17].

      The Court finds that the public interest is better served by denying the

motion. First, while the Court acknowledges that citizens have an interest in

implementing the correct interpretation of the Barros Decree, as discussed in the

previous merits section, Local 1159 has not shown that this interest is best

served by granting the motion for a preliminary injunction. Next, while the Court

acknowledges that the public interest is served by a preliminary injunction when

“Defendant’s policy violates the U.S. Constitution” or likely does so, Local 1159

has not shown that the City’s application of its interpretation of the Barros Decree

likely violates the U.S. Constitution, as discussed in Section IV.A on irreparable

                                          28
harm. Further, the Court finds that an injunction is not necessary to promote

officer morale, as the Barros Decree process has been followed by the parties for

decades without ill effect.

        Ultimately, the question is whether a preliminary injunction would “cause

harm” to the public interest. The Court is persuaded that potentially requiring the

City to continue to employ incompetent police officers does harm the public

interest as it may diminish the public’s confidence in its police force. Therefore,

the Court finds that a preliminary injunction is not in the public interest in this

case.

        VI.   Conclusion

        As the Court finds that there is no irreparable harm in the absence of a

preliminary injunction, no serious questions going to the merits, and possible

harm to the public interest from a preliminary injunction, the Court DENIES Local

1159’s motion for a preliminary injunction [Dkt. 15] and OVERRULES Local 1159’s

objection [Dkt. 37].

        SO ORDERED at Hartford, Connecticut, this 28th day of January 2020.



                                                  /s/
                                      Vanessa L. Bryant
                                      United States District Judge




                                        29
30
